Mr. Justice Shops delivered the opinion of the Court: The co-partnership of Blake, Huston & Co. was in fact and in law dissolved by the withdrawal of Huston, in April, 1871, and his abandonment of its business. It was not a co-partnership for a definite term, and might, therefore, be dissolved by any member of the firm, at his pleasure, upon notice to his co-partnérs. 3 Kent’s Com. *54; Parsons on Partnership, (3d ed.) 435, 439. The act of Huston in going away and abandoning the business and property of the firm, would, of itself, have been sufficient notice of his desire to then terminate the co-partnership relation; but followed, as this act was, by his letter to Blake refusing to come and join in a settlement of the partnership business, and saying his co-partners might settle the firm business as they pleased, removed all doubt as to . his determination to dissolve the firm. And when to this is added the acquiescence of his former partners, as shown by their action in crediting the brick and property on hand upon the firm books, to the firm, the creation of a new partnership, and the transfer to and appropriation of the old firm assets by the new firm, the dissolution of the firm of Blake, Huston & Co. must not only be regarded as complete, but as having been made by consent of all the partners. Bank of Montreal v. Page, 98 Ill. 109; Parsons on Partnership, (3d ed.) 417; Spurck v. Leonard, 9 Bradw. 174; So, too, the co-partnership of Blake & Sweeting was dissolved in the winter of 1872, when the business of the firm ■came to an end by the mutual act of the co-partners. Blake and Sweeting were members of both firms. Upon the dissolution of either or both firms, a right of action accrued to either partner to have account of the co-partnership affairs, and the ■statute then began to run. A bill for account by one partner against another is barred after the lapse of five years following the dissolution, and the defendant may set up and rely upon the Statute of Limitations, in his answer. Pierce v. McClellan, 93 Ill. 245. See, also, McKelvey’s Appeal, 72 Pa. St. 409; Patterson v. Brown, 6 Mon. (Ky.) 11; Knox v. Gye, 4 Eng. Rep. (Moak’s notes) 44. The firm of Blake, Huston & Co. having been dissolved more than five years before the original bill was exhibited, ■and the firm of Blake & Sweeting having been dissolved more than five years before the filing of the amended bill asking account as to the business of that firm, the bar of the statute had become complete, and the right of action of the plaintiff in error no longer existed. The judgment of the Appellate Court is affirmed. Judgment affirmed.